Not For Publication

                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY


JAMES EVERETT SHELTON,
                                                            Civil Action No. 18-11294 (JMV) (SCM)
               Plaintiff,
                                                                         OPINION
       v.

MERCHANT FLOW FINANCIAL
CORPORATION, and CONROY
WILLIAMSON,

               Defendants.


John Michael Vazquez, U.S.D.J.

       This matter comes before the Court on an unopposed motion for default judgment pursuant

to Fed. R. Civ. P. 55(b)(2) by Plaintiff James Everett Shelton against Defendants Merchant Flow

Financial Corporation (“Merchant Flow”) and Conroy Williamson. D.E. 7. Plaintiff is seeking

statutory damages under the Telephone Consumer Protection Act (“TCPA”), 47 U.S.C. § 227 et

seq., for a series of telephone calls placed to Plaintiff’s personal cell phone. D.E. 1. The Court

reviewed all submissions made in support of the motion and considered the motion without oral

argument pursuant to Fed. R. Civ. P. 78(b) and L. Civ. R. 78.1(b). For the reasons that follow,

Plaintiff’s motion is granted in part and denied in part.
    I. FACTS1 AND PROCEDURAL HISTORY

       Defendant Merchant Flow is a New Jersey corporation that markets and provides business

loans and merchant cash advances to individuals and companies, with its principal place of

business at 277 Fairfield Road, Fairfield, New Jersey. Compl. ¶ 11. Merchant Flow uses

telemarketing to promote its products and services. Id. ¶ 28. Defendant Williamson is the primary

owner and/or Chief Executive Officer of Merchant Flow and a resident of New Jersey. Id. ¶ 12.

Plaintiff is a Pennsylvania resident. Id. ¶¶ 10, 30. Plaintiff pays for each incoming and outgoing

call to and from his cell phone via an unlimited calling plan with T-Mobile. Id. ¶ 58, 59. In June

26, 2015, Plaintiff registered his personal cell phone number on the national Do-Not-Call registry

(“DNC registry”). Id. ¶ 32. Plaintiff had not provided his telephone number to, or conducted any

business with, Defendants prior to the events giving rise to this action. Id. ¶ 49. Defendant

Merchant Flow’s telephone calls to Plaintiff’s cell phone serve as the basis for this action. Id. ¶ 5.

       On May 21, 2018, at 2:16 p.m., Plaintiff received a telephone call from the number 484-

626-9177. Id. ¶ 33. Plaintiff alleges that the call was placed using “caller ID spoofing,” whereby

a caller uses automated technology to display false caller identification information on the

recipient’s telephone to confuse the recipient, making him believe that someone is calling from a

local number. Id. ¶ 34. Upon answering the call, Plaintiff heard a “click” and then a pause. Id. ¶

35. Plaintiff responded by repeatedly saying “hello,” but received no response. Id. ¶ 36. Plaintiff

then heard what he described to be a “bloop” sound, which he alleges is indicative of an automatic

telephone dialing system (“ATDS”) transferring Plaintiff to a live human being. Id. ¶ 37.



1
  The facts are taken from Plaintiff’s Complaint, D.E. 1 (hereinafter “Compl.”), as well as
Plaintiff’s affidavit in support of his motion for default judgment, D.E. 7-1 (hereinafter “Pl. Aff.”),
and exhibits submitted in conjunction with Plaintiff’s motion for default judgment, D.E. 7. See
Trustees of the Teamsters Pension Trust Fund of Phila. & Vicinity v. Riccelli Premium Produce,
Inc., No. 10-3000, 2011 WL 1114175, at *1 (D.N.J. Mar. 23, 2011).
                                                  2
         A person, who identified himself as being with a “private lending bank,” then delivered a

scripted sales pitch to Plaintiff about business funding. Id. ¶¶ 38-39. Plaintiff’s call was then

transferred to David W. Oliver, Jr., who further attempted to sell Merchant Flow’s services to

Plaintiff. Id. ¶ 40. After the call, Mr. Oliver contacted Plaintiff by e-mail further attempting to

secure a Merchant Flow sale to Plaintiff. Id. ¶ 41.

         On May 22, 2018, at 2:38 p.m., Plaintiff received a missed call and voice message from

973-244-0200. Id. ¶ 42. The voice message indicated that it was Mr. Oliver calling, again trying

to sell Merchant Flow services to Plaintiff. Id. The next day, on May 23, 2018, at 11:39 a.m.,

Plaintiff received another call from 973-244-0200 and answered, but the call unexpectedly

disconnected. Id. ¶ 43. The same number then called back seconds later, but when Plaintiff

answered and said, “Hello,” the call disconnected again. Id. ¶ 44.

         On May 25, 2018, at 3:28 p.m., Plaintiff received a call from the same number, but Plaintiff

did not answer the call. Id. ¶ 45. Plaintiff then received another call from the same number on

May 31, 2018, at 5:45 p.m., but the call unexpectedly disconnected within a few seconds of

Plaintiff answering. Id. ¶ 46. Within the next minute, Plaintiff received seven (7) calls from the

same number. Id. ¶ 47. Each time Plaintiff answered, the call would disconnect. Id. Shortly

thereafter, on May 31, 2018, at 5:47 p.m., Plaintiff received a call from 646-784-8647. Id. ¶ 48.

Plaintiff answered the call and was briefly connected with Mr. Oliver. Id. ¶ 48. Plaintiff told Mr.

Oliver that he was not interested in Merchant Flow’s services and hung up. Id. The unsolicited

telephone calls made to Plaintiff’s personal cell phone totaled fourteen calls in eleven days. Id. ¶¶

33-48.

         On June 17, 2018, Plaintiff e-mailed Defendants requesting evidence of Plaintiff’s consent

to receive telemarking calls through an ATDS system. Pl. Aff. ¶ 7. Plaintiff also requested that



                                                  3
Defendants place his number on an internal do-not-call list and provide Plaintiff with a copy of

Merchant Flow’s do-not-call policy. Id. Defendants never responded and have not contacted

Plaintiff since. Id.

        Plaintiff filed his Complaint on June 25, 2018, alleging eight causes of action under the

TCPA, 47 U.S.C. § 227 et seq.: (1) negligent violation of the “ATDS call” prohibition in §

227(b)(1)(A); (2) knowing and/or willful violation of the “ATDS call” prohibition in §

227(b)(1)(A); (3) negligent violation of the “Sales Call” prohibition in § 227(c)(3)(F); (4) knowing

and/or willful violation of the “Sales Call” prohibition in § 227(c)(3)(F); (5) negligent violation of

the “Do-Not-Call Policy” prohibition in 47 C.F.R. § 64.1200(d)(1); (6) knowing and/or willful

violation of the “Do-Not-Call Policy” prohibition in 47 C.F.R. § 64.1200(d)(1); (7) negligent

violation of the “Do-Not-Call List” requirement in 47 C.F.R. § 64.1200(d)(3); and (8) knowing

and/or willful violation of the “Do-Not-Call List” requirement in 47 C.F.R. § 64.1200(d)(3).

Compl. ¶¶ 62-81. Defendants were served on July 19, 2018. D.E. 4. Defendants’ response was

due on August 9, 2018; Defendants have not filed any response to date. Id. On August 15, 2018,

the Clerk noted an Entry of Default on the docket. Plaintiff then moved for default judgment

pursuant to Fed. R. Civ. P. 55(b)(2). D.E. 7.

    II. LAW AND ANALYSIS

        A. Standard of Review

        Federal Rule of Civil Procedure 55(b)(2) allows a court to enter default judgment against

a party that fails to plead or otherwise defend claims made against it. Fed. R. Civ. P. 55(b)(2).

“The entry of a default judgment is largely a matter of judicial discretion, although the Third

Circuit has emphasized that such ‘discretion is not without limits, . . . and [has] repeatedly state[d]

[its] preference that cases be disposed of on the merits whenever practicable.’” Chanel, Inc. v.



                                                  4
Gordashevsky, 558 F. Supp. 2d 532, 535 (D.N.J. 2008) (quoting Hritz v. Woma Corp., 732 F.2d

1178, 1181 (3d Cir.1984)).

        In entering a default judgment, a court must determine whether (1) it has personal and

subject matter jurisdiction; (2) the defendants were properly served; (3) the complaint sufficiently

pleads a cause of action; and (4) the plaintiff has proven damages. Days Inns Worldwide, Inc. v.

Jinisha Inc., 2015 WL 4508413, at *1 (D.N.J. July 24, 2015). Additionally, a court must determine

the appropriateness of default judgment by weighing (1) the prejudice suffered by the party seeking

default judgment; (2) whether the party subject to the default has a meritorious defense; and (3)

the culpability of the party subject to default. Id. at *2.

        B. Jurisdiction

        When a default judgment is sought against a party that has not filed responsive pleadings,

the court “has an affirmative duty to look into its jurisdiction both over the subject matter and the

parties.” Ramada Worldwide Inc. v. Benton Harbor Hari Ohm, L.L.C., 2008 WL 2967067, at *9

(D.N.J. July 31, 2008) (quoting Williams v. Life Sav. & Loan, 802 F.2d 1200, 1203 (10th Cir.

1986)). 28 U.S.C. § 1331 provides that “district courts shall have original jurisdiction of all civil

actions arising under the Constitution, laws, or treaties of the United States.” 28 U.S.C. § 1331.

Here, Plaintiff is suing under the TCPA, 47 U.S.C. § 227 et seq., a law of the United States. Compl.

¶ 62-81. Therefore, the Court has subject matter jurisdiction.

        The Court also has personal jurisdiction over Defendants. “[A]n individual’s domicile, or

home, constitutes the paradigmatic forum for the exercise of general jurisdiction.” Chanel, Inc.,

133 F. Supp. 3d at 684 (internal quotation marks omitted). “With respect to a corporation, the

place of incorporation and principal place of business are paradig[m] . . . bases for general

jurisdiction.” Daimler AG v. Bauman, 134 S. Ct. 746, 760 (2014) (internal quotation and citation



                                                   5
omitted) (alteration in original). Here, Defendant Williamson is a resident of New Jersey. Compl.

¶ 12. Defendant Merchant Flow is incorporated in New Jersey and also maintains its principal

place of business in New Jersey. Id. ¶ 11. Therefore, both Defendants are considered “at home”

in New Jersey and the Court has general personal jurisdiction over both Defendants.

       C. Sufficiency of Proof of Service

       “Before the Court can enter default judgment, it must find that process was properly served

on the Defendant[s].” Teamsters Pension Fund of Phila. & Vicinity v. Am. Helper, Inc., No.11-

624, 2011 WL 4729023, at *2 (D.N.J. Oct. 5, 2011) (citing Gold Kist, Inc. v. Laurinburg Oil Co.,

Inc., 756 F.2d 14, 19 (3d Cir. 1985)). An individual defendant may be served by “delivering a

copy of the summons and of the complaint to the individual personally[.]” Fed. R. Civ. P. 4(e). A

defendant corporation may be served “by delivering a copy of the summons and of the complaint

to an officer, a managing or general agent [of the corporation].” Fed. R. Civ. P. 4(h). Here,

Plaintiff properly served Defendant Williams as an individual on July 19, 2018, and as an officer

and managing agent for Defendant Merchant Flow on that same date. Pl. Aff. ¶ 3, Ex. A-C.

Therefore, the Court finds that service was proper.

       D. Sufficient Cause of Action

       Next, the Court must determine whether the Complaint sufficiently pleads a cognizable

cause of action. Days Inns, 2015 WL 4508413, at *1. The Court accepts all well-pleaded factual

allegations in a complaint as true, except as to damages. Chanel, Inc., 558 F. Supp. 2d at 535-36.

Plaintiff sued Defendants pursuant to 47 U.S.C. § 227(b)(3), which provides a private right of

action for violations of the TCPA, and pursuant to 47 U.S.C. § 227(c)(5), which provides a private

right of action for violations of the Federal Communications Commission’s (“FCC”) regulations

accompanying the TCPA. Compl. ¶¶ 62-81. Plaintiff seeks relief for violations of two sections of



                                                6
the TPCA, 47 U.S.C. §§ 227(b)(1)(A) and 227(c)(3)(F), and two sections of the FCC’s

accompanying regulations, 47 C.F.R. §§ 64.1200(d)(1) and 64.1200(d)(3). Id.

       The TCPA “bans certain practices invasive of privacy and directs the Federal

Communications Commission (FCC or Commission) to prescribe implementing regulations,”

which are now codified at 47 C.F.R. § 64.1200 et seq. Id. Section 227(b)(3) of the TCPA provides

“for civil actions by private parties seeking redress for violations of the TCPA” and Section

227(c)(5) provides for civil actions by private parties seeking redress for violations of “the

Commission's implementing regulations.” Id. at 374-75. “Congress passed the TCPA to protect

individual consumers from receiving intrusive and unwanted calls.” Gager v. Dell Fin. Servs.,

LLC, 727 F.3d 265, 268 (3d Cir. 2013) (citing Mims, 565 U.S. at 370-71). Congress had received

“[v]oluminous consumer complaints about abuses of telephone technology—for example,

computerized calls dispatched to private homes.” Mims, 565 U.S. at 370-71 (2012). Therefore,

“Congress determined that federal legislation was needed because telemarketers, by operating

interstate, were escaping state-law prohibitions on intrusive nuisance calls.” Id. at 371.

           1. Defendant Williamson’s Individual Liability

       Plaintiff asserts his TCPA claims against Defendant Merchant Flow and Defendant

Williamson, individually. Compl. ¶¶ 2, 22-26. Before addressing the liability of Defendant

Merchant Flow, the Court addresses Defendant Williamson’s individual liability under the TCPA.

“As a general matter, if a corporation is found to have violated a federal statute, its officers will

not be personally liable solely because of their status as officers.” City Select Auto Sales, Inc. v.

David Randall Assocs., Inc., No. 11-2658, 2017 WL 1170828, at *5 (D.N.J. Mar. 28, 2017), aff'd,

885 F.3d 154 (3d Cir. 2018). However, the following exceptions apply:

               [A]n individual acting on behalf of a corporation may, under certain
               limited circumstances, be held personally or individually liable for

                                                 7
               the corporation's violation of the TCPA if the individual: (1) had
               direct, personal participation in the conduct found to have violated
               the TCPA, or (2) personally authorized the conduct found to have
               violated the TCPA.

Id. “Thus, the personal liability of a corporate director or officer must be founded upon his active

oversight of, or control over, the conduct that violated the TCPA, rather than merely tangential

involvement.” Id. Tangential involvement is “routine, passive or ministerial” involvement. Id.

To illustrate, an individual defendant can be held liable under the TCPA for “set[ting] up the

automatic telephone dialing systems and design[ing] them” to function unlawfully. McGee v.

Halsted Financial Services, LLC, No. 13-1555, 2014 WL 1203138, at *1 (D. Del. Mar. 19, 2014).

       Here, Plaintiff fails to plausibly demonstrate Defendant Williamson’s direct and personal

participation or authorization of the allegedly unlawful conduct. Plaintiff alleges that Defendant

Williamson is personally liable “because he is the CEO and/or Principal owner of MERCHANT

FLOW, knew of MERCHANT FLOW’s violations, and directed employees and/or agents of

MERCHANT FLOW to continue making those violations.” Compl. ¶ 24. Plaintiff does not

however provide any specific facts evidencing that Defendant Williamson “knew” of violations

and/or “directed” employees to continue engaging in them. Instead, Plaintiff’s allegations against

Defendant Williamson appear to be inferred from Williamson’s position as CEO and/or principal

owner of Merchant Flow.

       Plaintiff additionally alleges that “Defendant Mr. Williamson authorized and oversaw each

of MERCHANT FLOW’s telemarketing processes and calls,” and “was responsible for ensuring

MERCHANT FLOW’s agents and/or employees’ TCPA compliance.” Id. ¶¶ 25-26. Again,

Plaintiff does not allege with any specificity any instance where Defendant Williamson directed,

authorized, or oversaw unlawful activity. Nor does Plaintiff provide any documentation indicating

that Defendant Williamson was personally tasked with ensuring TCPA compliance. Again, all of

                                                 8
Plaintiffs allegations appear to be inferred from Defendant Williamson’s position as CEO or owner

of the company.      Such extrapolations are insufficient to sufficiently establish Defendant

Williamson’s personal involvement in Merchant Flow’s allegedly unlawful conduct. Therefore,

the Court does not find that Defendant Williamson is individually liable.

           2. Defendant Merchant Flow’s Liability

       Turning to Defendant Merchant Flow, Plaintiff seeks relief for violations of two sections

of the TPCA, 47 U.S.C. §§ 227(b)(1)(A) and 227(c)(3)(F), and two sections of the FCC’s

accompanying regulations, 47 C.F.R. §§ 64.1200(d)(1) and 64.1200(d)(3). Compl. ¶¶ 62-81. The

Court will first address the TCPA Sections.

       First, Plaintiff alleges a violation of TCPA Section 227(b)(1)(A). Id. ¶ 63. Section

227(b)(1)(A) of the TCPA makes it unlawful for any person

               to make any call (other than a call made for emergency purposes or
               made with the prior express consent of the called party) using any
               automatic telephone dialing system [ATDS]. . . to any telephone
               number assigned to a paging service, cellular telephone service, . . .
               or any service for which the called party is charged for the call.

Gager, 727 F.3d at 268 (quoting 47 U.S.C. § 227(b)(1)(A)(iii)) (emphasis omitted). The TCPA

defines ATDS to mean “equipment which has the capacity—(A) to store or produce telephone

numbers to be called, using a random or sequential number generator; and (B) to dial such

numbers.” 47 U.S.C. § 227(a)(1). “In proving a defendant's use of ATDS under the TCPA, courts

have recognized the difficulty a plaintiff faces in knowing the type of calling system the defendant

used without the benefit of discovery.” Charkchyan v. EZ Capital, Inc., No. 14-03564, 2015 WL

3660315, at *3 (C.D. Cal. June 11, 2015). Therefore, courts draw reasonable inferences as to the

type of calling system given a plaintiff’s allegations. E.g., id.; Barnes v. Santander Consumer

USA, Inc., No. 14-1941, 2015 WL 12777362, at *1 (N.D. Ohio June 15, 2015) (finding allegations



                                                 9
of an ATDS reasonable because plaintiff was met with a “period of silence before being transferred

to one of defendant’s representatives”); Cunningham v. Greenstar Capital Sols., LLC, No. 18-161,

2018 WL 4572711, at *4 (E.D. Tex. Aug. 1, 2018), report and recommendation adopted, No. 18-

161, 2018 WL 4567706 (E.D. Tex. Sept. 24, 2018) (finding allegations of an ATDS reasonable

because of “long periods of silence before disconnecting,” “seconds of dead air then an audible

‘Bloop’ type tone upon which a live agent was connected,” and “local area code spoofing by using

615 numbers to call 615 numbers”).

       Second, Plaintiff alleges a violation of TCPA Section 227(c)(3)(F). Id. ¶ 69. Section

227(c)(3)(F) of the TCPA makes it unlawful for any person to make a “telephone solicitation” to

any number listed on the national DNC registry. 47 U.S.C. § 227(c)(3)(F). Under the TCPA, a

“telephone solicitation” is

               the initiation of a telephone call or message for the purpose of
               encouraging the purchase or rental of, or investment in, property,
               goods, or services, which is transmitted to any person, but such term
               does not include a call or message (A) to any person with that
               person's prior express invitation or permission, (B) to any person
               with whom the caller has an established business relationship, or (C)
               by a tax exempt nonprofit organization.

Orea, 2015 WL 1885936, at *2. (quoting 47 U.S.C. § 227(a)(4)).

       Importantly, both of these Sections do not impose liability when the Plaintiff gives “prior

express consent” or “prior express invitation or permission” to be contacted. 47 U.S.C. §§

227(b)(1)(A)(iii), (a)(4). If a plaintiff “consented to be called, no liability can attach under the

TCPA.” Newhart v. Quicken Loans Inc., No. 15-81250, 2016 WL 7118998, at *2 (S.D. Fla. Oct.

12, 2016). “Prior express consent” is broadly construed: consumers “may give ‘prior express

consent’ under the FCC’s interpretations of the TCPA” simply by providing personal contact

information to defendant. Baisden v. Credit Adjustments, Inc., 813 F.3d 338, 346 (6th Cir. 2016);



                                                10
see also Williams v. Nat'l Healthcare Review, No. 15-0054, 2017 WL 4819097, at *8 (D. Nev.

Oct. 25, 2017) (“In this case, read in light of the public policy imperative at issue, the Court finds

the consent of providing the number and other contact information sufficient to satisfy the TCPA

as elaborated by the FCC.”). Courts are to look to the surrounding circumstances to determine the

reasonable scope of this consent or permission. Williams, 2017 WL 4819097, at *8.

       Here, Plaintiff plausibly pleads one violation of TCPA Section 227(b)(1)(A) for Defendant

Merchant Flow’s first call to Plaintiff. Plaintiff has alleged sufficient facts for the Court to

reasonably infer that Defendant Merchant Flow used an ATDS for the first call on May 21, 2018

because (1) the incoming call shared the same area code and first three digits as Plaintiff’s number

(indicative of “caller ID spoofing”), Id. ¶ 34; (2) upon answering the call, Plaintiff heard a “click”

and a pause, Id. ¶ 35; (3) Plaintiff responded by repeatedly saying “hello,” but received no

response, Id. ¶ 36; and (4) Plaintiff then heard a “bloop” sound, before being transferred to a live

human being, Id. ¶ 37. These allegations reasonably imply use of an ATDS.

       Additionally, the outstanding elements of a Section 227(b)(1)(A) violation are met for this

first call. Plaintiff’s telephone number is serviced by T-Mobile and Plaintiff is charged for calls

via an unlimited calling plan. Compl. ¶ 58, 59. The call was not made for emergency purposes;

it was apparently made to generate business for Merchant Flow. Id. ¶ 40. Plaintiff never gave

Defendant Merchant Flow his express consent to call him before this first call. Id. ¶ 50. In fact,

Plaintiff took precautions not be contacted by telemarketers by registering his number on the DNC

registry on June 26, 2015 – weeks before the first call. Id. ¶ 32. Therefore, the Court finds that

Defendant Merchant Flow plausibly violated TCPA Section 227(b)(1)(A) by placing its May 21,

2018 ATDS call to Plaintiff.




                                                 11
       The Court also finds that Plaintiff plausibly pleads one violation of TCPA Section

227(c)(3)(F) for Defendant Merchant Flow’s first call to Plaintiff. Plaintiff’s cell phone number

is listed on the national DNC registry. Compl. ¶ 32. Plaintiff did not give Defendant Merchant

Flow prior express permission to call him, nor did he have any prior business relationship with

Defendant Merchant Flow, before this first call. Id. ¶¶ 49-50. Further, the May 21, 2018 call was

made for the purpose of encouraging Plaintiff to purchase Merchant Flow’s services. Id. ¶ 40.

Therefore, the Court finds that Defendant Merchant Flow plausibly violated TCPA Section

227(c)(3)(F) by placing the May 21, 2018 telephone solicitation to Plaintiff’s DNC registered

number.

       The Court, however, does not find Defendant Merchant Flow to have committed any

additional violations of TCPA Sections 227(b)(1)(A) or 227(c)(3)(F) because during this first call,

Plaintiff appears to have not only consented to, but invited, Defendant Merchant Flow’s future

contact. Plaintiff describes the May 21, 2018 call as an “attempt[] to sell the Plaintiff Merchant

Flow’s business loan and/or merchant cash advance services.” Compl. ¶ 40. Plaintiff then admits

that “[a]s a result of the automated call [on May 21, 2018], David W. Oliver, Jr.,

doliver@merchantflow.com, contacted the Plaintiff by e-mail attempting to get the Plaintiff to

purchase Merchant Flow’s loan services.” Compl. ¶ 41 (emphasis added). The reasonable

inference to be drawn from this allegation is that Plaintiff provided Defendant Merchant Flow with

his personal contact information, his e-mail address, during the May 21, 2018 call. Plaintiff

provides no other explanation as to how Merchant Flow obtained his e-mail address. Providing a

company with one’s email address during a sales call reasonably invites the company to contact

the individual in the future about the services pitched on the sales call. Therefore, the Court finds

that Plaintiff consented to and invited the remaining calls, barring Defendant Merchant Flow’s



                                                 12
further liability under the TCPA for those additional calls. At a minimum, Plaintiff has not

sufficiently established that he did not consent to the contacts following the first call until he sent

the e-mail on June 17, 2018. After that day, Merchant Flow did not contact Plaintiff. Accordingly,

the Court finds one violation of TCPA Section 227(b)(1)(A), and one violation of TCPA Section

227(c)(3)(F), both stemming from the May 21, 2018 call.

       The Court next addresses Defendant Merchant Flow’s liability for alleged violations of the

FCC’s accompanying regulations. Plaintiff alleges that Defendant Merchant Flow violated FCC

Regulations 64.1200(d)(1) and 64.1200(d)(3). Compl. ¶¶ 74-81. FCC Regulation 64.1200(d)

provides that

                No person or entity shall initiate any call for telemarketing purposes
                to a residential telephone subscriber unless such person or entity has
                instituted procedures for maintaining a list of persons who request
                not to receive telemarketing calls made by or on behalf of that
                person or entity. The procedures instituted must meet the following
                minimum standards[.]

47 C.F.R. § 64.1200(d). Included in the list of minimum standards are Regulations 64.1200(d)(1)

and (d)(3). Id. Here, Defendant Merchant Flow initiated calls to Plaintiff for telemarking purposes

as they were attempting to market Merchant Flow’s business. Compl. ¶¶ 41, 42, 48. Further,

Plaintiff’s personal cell phone is a residential telephone – it is not primarily used for commercial

purposes. Id. ¶ 59. Therefore, FCC Regulation 64.1200 applies, and the minimum standards of

FCC Regulations 64.1200(d)(1) and (d)(3) must be met.

       FCC Regulation 64.1200(d)(1) states as follows: “Written policy. Persons or entities

making calls for telemarketing purposes must have a written policy, available upon demand, for

maintaining a do-not-call list.” 47 C.F.R. § 64.1200(d)(1). Courts have interpreted this provision

to mean that a plaintiff can recover for a telemarketer’s calls made without an internal do-not-call

policy, but not simply for a telemarketer’s refusal to send plaintiff such policy. E.g., Hamilton v.

                                                  13
Voxeo Corp., No. 07-404, 2009 WL 1868542, at *4 (S.D. Ohio June 25, 2009) (“Plaintiff cannot

recover for United Health's refusal to send him its do-not-call policy. He can only recover for a

call made at a time when United Health did not have such a policy in place[.]”).

       On June 17, 2018, Plaintiff e-mailed Defendant Merchant Flow requesting a copy of

Merchant Flow’s do-not-call policy. Pl. Aff. ¶ 7; D.E. 7-2 at 6. Defendant Merchant Flow never

responded. Id. Plaintiff cannot recover simply for Defendant Merchant Flow’s failure to send him

the policy. Plaintiff must plausibly allege that Defendant Merchant Flow did not have an internal

do-not-call policy while making calls to Plaintiff. However, according to Plaintiff’s allegations,

after he requested Defendant Merchant Flow to place him on their internal do-not-call list, he did

not receive any further calls. Thus, it is not reasonable to infer that Defendant Merchant Flow did

not have the internal list because they did in fact stop contacting Plaintiff. Plaintiff has not

sufficiently plead a violation of FCC Regulation 64.1200(d)(1).

       FCC Regulation 64.1200(d)(3) provides as follows:

               Recording, disclosure of do-not-call requests. If a person or entity
               making a call for telemarketing purposes . . . receives a request from
               a residential telephone subscriber not to receive calls from that
               person or entity, the person or entity must record the request and
               place the subscriber's name, if provided, and telephone number on
               the do-not-call list at the time the request is made. Persons or entities
               making calls for telemarketing purposes (or on whose behalf such
               calls are made) must honor a residential subscriber's do-not-call
               request within a reasonable time from the date such request is made.

       47 C.F.R. § 64.1200(d)(3). This regulation is violated when defendant calls plaintiff after

plaintiff requests to be placed on its internal do-not-call list. Charvat v. NMP, LLC, 656 F.3d 440,

452 (6th Cir. 2011) (explaining that “Defendants' failure to maintain a record of Charvat's do-not-

call request and failure to honor his request . . . caused a single injury—Charvat's receipt of calls

after requesting to be placed on the do-not-call list.”).



                                                  14
       Here, Plaintiff has not reasonably plead a violation of FCC Regulation 64.1200(d)(3).

Plaintiff e-mailed Defendant Merchant Flow on June 17, 2018, requesting that it place his number

on an internal do-not-call list. Pl. Aff. ¶ 7. Plaintiff has not alleged that Defendant Merchant Flow

has called him since this request. Therefore, the Court does not find that Plaintiff plausibly plead

a violation of FCC Regulation 64.1200(d)(3) either.

       E. Damages

       While the factual allegations of the complaint are taken as true, the amount of damages

must still be proven. Comdyne I, Inc. v. Corbin, 908 F.2d 1142, 1149 (3d Cir. 1990) (citation

omitted). Under the TCPA, a private party may bring “an action to recover for actual monetary

loss from [a 47 U.S.C. § 227(b)] violation, or to receive $500 in damages for each such violation,

whichever is greater.” 47 U.S.C. § 227(b)(3)(B). Similarly, “[a] person who has received more

than one telephone call within any 12-month period by or on behalf of the same entity in violation

of the regulations prescribed under this subsection [47 U.S.C. § 227(c)]” may bring “an action to

recover for actual monetary loss from such a violation, or to receive up to $500 in damages for

each such violation, whichever is greater.” 47 U.S.C. § 227(c)(5)(B). Each of these sections are

then qualified by the following identical language:

               “If the court finds that the defendant willfully or knowingly violated
               the regulations prescribed under this subsection, the court may, in
               its discretion, increase the amount of the award to an amount equal
               to not more than 3 times the amount available under subparagraph
               (B) of this paragraph.”

47 U.S.C §§ 227(b)(3)(C), (c)(5)(C) (referring to the two abovementioned subparagraphs).

       Plaintiff sufficiently plead one violation of TCPA Section 227(b)(1)(A), and one violation

of TCPA Section 227(c)(3)(F), both stemming from the May 21, 2018 call. The violation of TCPA

Section 227(b)(1)(A) equates to $500 in damages. 47 U.S.C. § 227(b)(3)(B). The violation of



                                                 15
TCPA Section 227(c)(3)(F) does not equate to any damages because Plaintiff only received the

single May 21, 2018 call in violation of that subsection within a twelve-month period. 47 U.S.C.

§ 227(c)(5)(B). The Court does not exercise its discretion to treble these damages for any knowing

or willful conduct. Plaintiff has adequately proven $500.00 in damages.

       F. Default Judgment Factors

       Before imposing the extreme sanction of default judgment, district courts must determine

the appropriateness of default judgment by weighing “(1) whether the party subject to default has

a meritorious defense, (2) the prejudice suffered by the party seeking default, and (3) the

culpability of the party subject to default.” Doug Brady, Inc. v. N.J. Bldg. Laborers Statewide

Funds, 250 F.R.D. 171, 177 (D.N.J. 2008) (citing Emcasco Ins. Co. v. Sambrick, 834 F.2d 71, 74

(3d Cir. 1987)). The Court therefore does not find any meritorious defenses in the record. See

Teamsters Pension Fund of Philadelphia & Vicinity v. Am. Helper, Inc., No. 11-624, 2011 WL

4729023, at *4 (D.N.J. Oct. 5, 2011) (“The current record does not show any meritorious defenses.

Because the Defendant did not respond, the Court cannot determine whether the Defendant had

meritorious defenses that are not reflected in the record. The Court therefore finds that Defendants

have no meritorious defense.”). Plaintiff has been prejudiced by Defendant Merchant Flow’s

failure to respond by being prevented from prosecuting his case, engaging in discovery, and

seeking relief in the normal course. See Id. (finding that “Plaintiffs have been prejudiced by the

Defendants' failure to answer because they have been prevented from prosecuting their case,

engaging in discovery, and seeking relief in the normal fashion.”). Finally, Defendant Merchant

Flow’s failure to answer evidences Defendant Merchant Flow’s culpability in its default. See Id.

As a result, the Court finds that default judgment is appropriate.




                                                 16
   III. CONCLUSION

       For the reasons set forth above, Plaintiff’s motion for default judgment (D.E. 7) is granted

in part and denied in part. The Court finds that Defendant Merchant Flow committed one violation

of 47 U.S.C. § 227(b)(1)(A) and accordingly awards Plaintiff a sum of $500 in statutory damages

from Defendant Merchant Flow. The Court additionally finds that Defendant Merchant Flow

committed one violation of 47 U.S.C. § 227(c)(3)(F), but such violation does not result in damages.

The remainder of Plaintiff’s causes of action are dismissed with prejudice. An appropriate Order

accompanies this Opinion.



Dated: December 28, 2018



                                                     /s John Michael Vazquez
                                                     John Michael Vazquez, U.S.D.J.




                                                17
